Earl Warren: Number 46 Charles A., Meeker et al., Petitioners, versus Ambassador Oil Corporation. Mr. Adams.
O. R. Adams, Jr.: Mr. Chief Justice, members of this Honorable Court. The petitioners in this case Charles A. and Sybil Meeker were plaintiffs in the trial court and the respondent, Ambassador Oil Corporation was a defendant there. This was a diversity of citizenship case about in the United States District Court for the Western District of Oklahoma. The -- there are two questions here before this Court today. One is whether or not the petitioner was wrongfully denied a trial by jury in the District Court and two, whether or not the petitioners were stopped to contest the claim of Ambassador Oil Corporation to the leasehold interest involved here. Now, Mr. Meeker and his associates have a 30-day oil and gas lease on this property involved, what was -- which was to expire in its primary term. On June third 1958 by two conveyances, the petitioner's claim of 33/128th working that was done in this lease at 1/16th overriding royalty. Now, shortly prior to June the 3rd, 1958, the Meeker Group commits drilling operations under this lease which continued the primary term of this lease unless they failed to carry through these drilling operations with due diligence. Shortly after the work was commenced on this lease, a dispute arose with Sunray Oil Company. Sunray had adjoining acreage to this lease and Sunray wanted a larger spacing than had been started by the petitioners. And when this dispute arose, the petitioners discontinued their drilling operations except for some more preliminary work in August of 1958 until September the 2nd, 1958, at which time the Oklahoma Corporation Commission made a spacing order on this property. And as soon as this spacing order was made, they again fired up and they spotted the oil and eventually bought in a producer on this property. And the meantime, you see the lease would have expired on June the 3rd, but they did commence their drilling so that extent to the primary term. In the meantime, on July the 22nd, Ambassador Oil Corporation, they responded in this case, obtained another lease on this same property. On July the 22nd, Ambassador obtained another lease. And when they got this lease, when they went over and talked to Mrs. Lowder out of another lease on the same property, they knew a number of things, they knew that the petitioners' lease was a record. They knew that drilling operations have been commenced on this drill site. They were told by Mrs. Lowder, “My lease is tied up.” They knew also that the Meeker Group on the adjoining acreage had brought in the exploratory well in this area. As a producer, which made all of this property light, well after the Meeker Group again started up, when the spacing order was made by the Oklahoma Corporation Commission and after they had this well drilled, one-third down, then Ambassador Oil Corporation called up and thanked this group for drilling on their lease. They have been taken the trouble to get releases. They knew all these things existed but they didn't get releases and after all this commenced, after they saw, they must speak up. They thanked the people for drilling on their lease. Now, after the Meeker -- the driller on this well first turn about the respondent's claim, he started trying to get hold of Mr. Meeker. The driller started trying to get hold of Mr. Meeker. He couldn't find Mr. Meeker. He then got a Mr. Herman Hurst to look into the matter and Mr. Hurst and the driller and of course it didn't make much difference to the driller because all he had was a working interest, but they decided, “Well, we had better make a compromise.” They did make a compromise, but Mr. Meeker didn't make any compromise and he never agreed to any compromise and why because although this purported compromise would allow the working interest holders including the driller to the end up with substantially the same interest, it would not allow the petitioners to end up with that same interest. Because under the lease which we claim here today is the valid lease on this property, the petitioner have substantially the same working interest, except, except that this working interest would not have been burdened with the $2500 oil from the Ambassador Oil Corporation and except that the petitioners would have a 1/16th override and that's what we're here about today. The 1/16th override and doing away with that oil payment. Now if the Ambassador lease or considered to follow that lease, the Ambassador Oil Corporation would have a 3/32nd override burdening this lease and the working interest worst that it was before, they would have a $2500 oil payment and Meeker's would not have the override.
William J. Brennan, Jr.: Good evening Mr. Adams, I'm little puzzled. Why are these issues, of course, did we have anything here except the question whether it should have been a jury file of the question of legal title?
O. R. Adams, Jr.: Mr. Justice -- Justice Brennan, we have two issues here before us. One is the denial of the jury trial.
William J. Brennan, Jr.: Yeah.
O. R. Adams, Jr.: Two, is whether or not Meeker's were stopped to the -- to contest Ambassador Oil Corporation's claim. And this second issue or well, it isn't as important for the country as the first, is an important issue. It's a vital to the petitioners in this case.
William J. Brennan, Jr.: Well, if you're right that you're entitled to it, we don't have to reach that second question?
O. R. Adams, Jr.: Well, Your Honor, the argument will be made that if the right on the second issue, it wouldn't make any difference whether we were wrongfully denied at jury trial or not because we had nothing to go to the jury. Also, if we were allowed a jury trial and it were decided that they were right in their second contention here, we might as well -- insofar as the petitioners are concerned, we might as well not be here anyway because we could not possibly went it in the trial court.
William J. Brennan, Jr.: This is the diversion case, isn't it?
O. R. Adams, Jr.: Yes, Your Honor.
William J. Brennan, Jr.: And what --what was the conclusion below? I'm sorry, I haven't looked at the (Inaudible) What was the conclusion on the question of the estoppel?
O. R. Adams, Jr.: Well Your Honor, the conclusion of the trial court is somewhat easier to the -- determine than the conclusion of the Tenth Circuit. Now, the trial court mentioned the date in arriving at the estoppel. The Tenth Circuit felt that the petitioners had ratified the Ambassador lease although it's hard to determine just why they thought so, whether it was based on the deed for taking -- or taking -- working interest payments under the second deed and that gets me to the point of the estoppel. You see, Meeker's claimed under Mrs. Lowder, the widow lady who had owned a -- owned the surface here. And Meeker's claimed under Mrs. Lowder under a lease, their lease was directed from her. Alright then later after they brought in this Robinson well and while they were waiting for Corporation Commission, Ambassador came in and got this other lease from Mrs. Lowder. Then when -- when the driller decided they'd better compromise although Meeker at all times disagree to this, Meeker to protect his working interest, then accepted Quitclaim for the -- from the driller for that part for his working interest. But of course, in that deed itself --
Speaker: He reserved (Inaudible)
O. R. Adams, Jr.: -- in that of deed itself, he said, “I reserve my right to contest the validity of the Ambassador lease.” Now on that point of the estoppel, while we're talking about it, had he not put that in the matter? Had he not put that reservation in there at all? We say that there are three Oklahoma cases that disposed of that issue, squared and conclusively in favor of the petitioners and --
William J. Brennan, Jr.: Were those cases, Oklahoma cases considered either by the Tenth Circuit or the District Court?
O. R. Adams, Jr.: Your Honor, oh that's hard to say. It seems that a good part thereon. Frankly, it appears to me that a good part of this law on this has rather been ignored as to facing the issues on its square but --
William J. Brennan, Jr.: Because you're familiar -- you're familiar with (Inaudible) ordinary not to inquire in the state law that's been determined by his actions by Courts of Appeal.
O. R. Adams, Jr.: Well, nevertheless Your Honor, we do have this point before us and it is vital in this case we feel.
William J. Brennan, Jr.: Well if -- if the estoppel point goes against you, is the end of the case? You then can't reach the jury trial question?
O. R. Adams, Jr.: It would appear to me that if the -- it's a hard question of Mr. Justice (Voice Overlap)
Byron R. White: (Inaudible) request of title and your estoppel point (Inaudible)
O. R. Adams, Jr.: That would be the basis of the estoppel Mr. Justice White. It would be and it is tied in with the determination that we've had.
Byron R. White: Is that it?
O. R. Adams, Jr.: But --
Byron R. White: Well there -- you didn't need to have a quite title (Inaudible) at all. You should've assumed that the only (Inaudible) have title, kind of an interpreted?
O. R. Adams, Jr.: Yes Your Honor.
Byron R. White: And these things (Inaudible) we have title or not?
O. R. Adams, Jr.: Yes Your Honor.
Byron R. White: Was there a ratification of lease or wasn't there?
O. R. Adams, Jr.: Yes, now --
Byron R. White: (Inaudible)
O. R. Adams, Jr.: Yes Your Honor, they would have been. And the Tenth Circuit recognized this and the Tenth Circuit said, “We recognize that you would have been entitled to a jury trial on your second cause of action which was a slander of title action.” But they said, “The court in determining title in your first cause of action makes the question loop.” Now, that's in effect what they say and in that part of this action, that is what we're complaining about today that that statement of the court is directly contrary to the Beacon Theatres case, which states that you cannot -- that trial court cannot choose to determine the equitable issues first and thereby, make the legal issues res judicata. Now, on that point, in our first cause of action, we -- we say that on our -- that in our first cause of action itself in however, we were entitled to a jury trial. The reason we say that we were entitled to a jury trial in the first cause of action, is first, if it were for determination of title alone, if it were for determination of title alone, this Court has noted that the declare -- that the Declaratory Judgment Act has expanded legal remedies to the extent that it may not be necessary, that we'll need to see whether it is necessary to have an equitable action now. And we say Your Honor that it isn't today unnecessary to have this equitable action. Now, I think that our complaint in this case shows that. We didn't say in the old plank titled manner, that someone is bothering us in our peace and enjoyment of our property and you won't -- and we want you to enjoin them, we want an injunction. We said that we have legal title to our property and we want the Court to determine that we have legal title. And that the Court can and should have done that under the Declaratory Judgment Act and thereby, allowing us trial to the -- by jury on that point, if had been there all by itself. In addition, we ask for an accounting on these oral royalties in our first cause of action. And we submit that the Dairy Queen case says, “That unless, this accounting is so complicated, that it could not possibly be unraveled by the jury that therein our first cause of action when we are entitled to the jury.” Then when we get to this second cause of action, a pure and plain toward action by which besides our special damages for keeping us from getting our royalties, we intended to get punitive damages. A court action based on one interference with contact rights to slander of title or interference with contract rights was based on Ambassador Oil Corporation coming in and talking on Mrs. Lowder into giving them another lease when she told them, “Our land is tied up.” Mr. Chief Justice may it please the Court, I would prefer to save the rest of my time for rebuttal.
Earl Warren: You may. We'll recess now.